Exhibit 10.2

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
December 20, 2010 by and among Walker & Dunlop, Inc., a Maryland corporation
(the “Company”), Column Guaranteed LLC, a Delaware limited liability company
(“Column”), William M. Walker (“WW”) and Mallory Walker (“MW” and collectively
with Column and WW, the “Stockholders”).

 

WHEREAS, the Company is engaging in various related transactions (the “IPO
Transactions”) pursuant to which, among other things, the Company will effect an
initial public offering of shares of its common stock, par value $0.01 per share
(the “Common Shares”), the closing of which is occurring on the date hereof;

 

WHEREAS, in connection with the IPO Transactions, the Company is engaging in
certain formation transactions (the “Formation Transactions”) pursuant to which,
among other things, Column and the Walker Stockholders, among others, are
receiving Common Shares on the date hereof in exchange for their respective
interests in the entities participating in the Formation Transactions, as set
forth on Schedule I hereto;

 

WHEREAS, in connection with IPO Transactions, Column has executed and delivered
to the Company a Lock-Up Agreement (the “Lock-Up Agreement”) imposing certain
restrictions on the transfer and sale of the Common Shares to be issued to
Column pursuant to the Formation Transactions; and

 

WHEREAS, in order to induce Column to enter into the Lock-up Agreement and to
consummate the Formation Transactions to which it is a party, the parties hereto
desire to enter into this Agreement and provide for certain rights and
restrictions with respect to the nomination and election of Directors.

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.        DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“2011 Director Election” is defined in Section 2.1(a) hereof.

 

“Affiliate” means, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” is defined in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors of the Company.

 

“Column” is defined in the preamble hereto.

 

“Column Nominee” is defined in Section 2.1(a) hereof.

 

“Common Shares” is defined in the recitals hereto.

 

“Company” is defined in the preamble hereto.

 

“Consummation Notice” is defined in Section 4.2(a) hereof.

 

“Director” means a member of the Board of Directors.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exempt Transfer” means (i) a sale, assignment, transfer or other disposition
pursuant to a registered offering under the Securities Act or in a broker
transaction pursuant to Rule 144 under the Securities Act (including the volume
limitations thereunder, if applicable), (ii) a pledge or other hypothecation of
Common Shares pursuant to a bona fide financing transaction with a third party,
and any foreclosure or transfer in lieu of foreclosure of such Common Shares in
connection therewith, or (iii) a transfer in connection with a tender or
exchange offer made to all stockholders of the Company.

 

“Fair Market Value” means the closing sales price for Common Shares (or the
closing bid, if no sales were reported) on the date of determination (or, if no
closing sales price or closing bid was reported on that date, as applicable, on
the last trading date such closing sales price or closing bid was reported), as
reported in The Wall Street Journal.

 

“Formation Transactions” is defined in the recitals hereto.

 

“IPO Transactions” is defined in the recitals hereto.

 

“Lock-Up Agreement” is defined in the recitals hereto.

 

“MW Maximum Tag-Along Amount” is defined in Section 4.1(b) hereto.

 

“Named Third Party” is defined in Section 4.1(a) hereof.

 

“Notice Stockholders” means the Stockholders; provided, that any of Column, MW
and WW proposing to make a Transfer shall not be considered a Notice Stockholder
with respect to such proposed Transfer.

 

“Participation Notice” is defined in Section 4.1(b) hereof.

 

“Participation Period” is defined in Section 4.1(b) hereof.

 

“Permitted Transferee” means (i) with respect to an individual, (a) such
individual’s spouse, lineal descendants (in each case, natural or adopted),
siblings or parents, (b) any

 

2

--------------------------------------------------------------------------------


 

corporation, limited liability company or partnership in which the direct and
beneficial owners of all of the equity interests are the individuals and/or any
of the individuals referred to in clause (a) above, (c) any trust the sole
beneficiaries of which, or any charitable trust the grantor of which, include
the Persons described in clause (a) or clause (b) above or any private
foundation organized or controlled by any of the Persons described in clause
(a) or clause (b) above, or (d) any charitable entity qualified under
Section 501(c)(3) of the Internal Revenue Code, and (ii) with respect to a
corporation, partnership or limited liability company, an entity that controls,
is controlled by, or is under common control with such entity.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Stockholders” is defined in the preamble hereto.

 

“Tag-Along Rights Termination Date” means the date that is twelve (12) months
after the date of the expiration, pursuant to the terms of the Lock-Up
Agreement, of the “Restricted Period” (as defined in the Lock-Up Agreement).

 

“Tag-Along Stockholders” means Column and MW.

 

“Termination Date” means the date that is six (6) months after the date of the
expiration, pursuant to the terms of the Lock-Up Agreement, of the “Restricted
Period” (as defined in the Lock-Up Agreement).

 

“Transfer” means a sale, assignment, transfer or other disposition of more than
ten percent (10%) of the issued and outstanding Common Shares of the Company in
any transaction or series of related transactions; provided, that a “Transfer”
shall not include a Transfer to a Permitted Transferee.  For the avoidance of
doubt, “Transfer” shall not include (i) any sale, assignment, transfer or other
disposition of Common Shares in connection with the Formation Transactions or
the IPO Transactions or (ii) any Exempt Transfer.

 

“Transfer Amount” is defined in Section 4.1(b) hereof.

 

“Transfer Notice” is defined in Section 4.1(a) hereof.

 

“Transferring Stockholder” is defined in Section 4.1(a) hereof.

 

“Voting Securities” means at any time shares of any class of capital stock of
the Company which are then entitled to vote generally in the election of
Directors.

 

“Walker Stockholders” means William M. Walker and Mallory Walker.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.        BOARD OF DIRECTORS

 

Section 2.1            Column Nominee.

 

(a)           At the annual meeting of stockholders of the Company to be held
during the 2011 calendar year, or at any special meeting of stockholders of the
Company held prior to the Termination Date at which Directors are to be elected,
or at any taking of action by written consent of stockholders of the Company
prior to the Termination Date with respect to which Directors are to be elected
(each a “2011 Director Election”), Column shall have the right (but not the
obligation) to designate one (1) nominee for election to the Board of Directors
(such nominee, the “Column Nominee”) at such 2011 Director Election.

 

(b)           Column shall not name any person as a Column Nominee if (i) such
person is not reasonably experienced in business, financial or commercial real
estate finance matters; (ii) such person has been convicted of, or has pled no
lo contendere to, a felony; (iii) the election of such person would violate any
law; or (iv) any event required to be disclosed pursuant to Item 401(f) of
Regulation S-K of the Exchange Act has occurred with respect to such person.

 

(c)           At or prior to any 2011 Director Election: (i) the Company’s
nominating committee (or any other committee exercising a similar function)
shall recommend to the Board of Directors the nomination of the Column Nominee
for election to the Board of Directors, and (ii) the Board of Directors shall
recommend to the stockholders of the Company the election of the Column Nominee
to the Board of Directors. The Company shall exercise all authority under
applicable law to cause the Column Nominee to be elected to the Board of
Directors at any 2011 Director Election, including, without limitation, using
its reasonable efforts to solicit from the stockholders of the Company eligible
to vote in the election of Directors proxies in favor of the Column Nominee.

 

Section 2.2            Vacancies.  From and after the date hereof until the
Termination Date, in the event that any Director who is a Column Nominee ceases
to serve as a Director for any reason other than the fact that Column no longer
has a right to nominate a Director as provided in Section 2.1(a), the vacancy
resulting thereby shall be filled by a Column Nominee designated by Column and
the other Directors shall cause the appointment of such Column Nominee to the
Board of Directors; provided, however, that any Column Nominee so designated by
Column shall satisfy the qualification requirements set forth in Section 2.1(b).

 

Section 2.3            Termination of Nomination Right.  The rights and
obligations set forth in this Section 2 shall terminate as of the Termination
Date.

 

SECTION 3.        ELECTION OF DIRECTORS

 

Section 3.1            Voting Agreement.  At any 2011 Director Election, each of
the Walker Stockholders agrees to vote, at a meeting or by written consent, all
of the Voting Securities then owned by such Walker Stockholder (and attend such
2011 Director Election, in person or by proxy, for purposes of obtaining a
quorum and execution of written consents in lieu of meetings) in favor of the
election to the Board of Directors, to the extent permitted pursuant to the

 

4

--------------------------------------------------------------------------------


 

Company’s Articles of Incorporation and subject to compliance with applicable
law, of the Column Nominee.

 

SECTION 4.        TAG-ALONG RIGHTS

 

Subject to Section 4.3 below, no Stockholder shall be permitted to engage in a
Transfer without first offering each of the Tag-Along Stockholders the right to
participate in such Transfer in accordance with this Section 4.

 

Section 4.1            Transfers by Stockholders.

 

(a)           The Stockholder(s) proposing to make a Transfer (collectively, the
“Transferring Stockholder”) shall first deliver a written notice (the “Transfer
Notice”) to the Notice Stockholders stating (i) the Transferring Stockholder’s
desire to Transfer Common Shares to a third party; (ii) the number of Common
Shares subject to the proposed Transfer; (iii) the price and the other general
terms of the proposed Transfer; and (iv) the identity of the third party
transferee (the “Named Third Party”). Thereafter, the Tag-Along Stockholders may
elect to participate in the Transfer subject to the participation rights set
forth in this Section 4.

 

(b)           The Tag-Along Stockholders may elect to participate in the
contemplated Transfer at the same price per Common Share and on the same terms
and conditions specified in the Transfer Notice by delivering written notice
(the “Participation Notice”) to the Transferring Stockholder within ten
(10) days after delivery of the Transfer Notice (the “Participation Period”). 
If any such Tag-Along Stockholders elect to participate in such Transfer, the
Transferring Stockholder and such Tag-Along Stockholders participating in such
sale shall each be entitled to sell in the contemplated Transfer, at the same
price and on the same terms, a number of Common Shares equal to the product of
(i) the quotient determined by dividing (x) the percentage of all issued and
outstanding Common Shares held by such Transferring Stockholder or such
Tag-Along Stockholder, as the case may be, as of the applicable date by (y) the
aggregate percentage of all issued and outstanding Common Shares owned by the
Transferring Stockholder and the Tag-Along Stockholders participating in such
sale and (ii) the number of Common Shares to be sold in the contemplated
Transfer (such number of shares with respect to each such Transferring
Stockholder or Tag-Along Stockholder, as the case may be, the “Transfer
Amount”); provided, however, that if such Tag-Along Stockholder is MW, (A) MW
shall be entitled to sell no more than a number of Common Shares which has an
aggregate Fair Market Value of $10,000,000 on the date the Transfer Notice with
respect to such proposed Transfer is delivered (such number of shares, the “MW
Maximum Tag-Along Amount”), and (B) Column shall be entitled to sell, in
addition to the Transfer Amount applicable to Column with respect to such
proposed Transfer, a number of Common Shares that equals the difference between
(X) the Transfer Amount applicable to MW with respect to such proposed Transfer
minus (Y) the MW Maximum Tag-Along Amount.  If the Tag-Along Stockholders do not
send a Participation Notice during the Participation Period or otherwise decline
to participate in the proposed Transfer, the Transferring Stockholder shall be
permitted to consummate a transaction with the

 

5

--------------------------------------------------------------------------------


 

Named Third Party on substantially the same terms as the terms set forth in the
Transfer Notice, provided that the closing of such transaction occurs within
ninety (90) days after the delivery of the Transfer Notice.

 

(c)           If the Transferring Stockholder receives a Participation Notice
from one or more of the Tag-Along Stockholders, the Transferring Stockholder
shall use reasonable commercial efforts to obtain the agreement of the Named
Third Party to the participation of such Tag-Along Stockholders in any
contemplated Transfer, and no Transferring Stockholder shall transfer any Common
Shares to the Named Third Party if such Named Third Party declines to allow the
participation of the Tag-Along Stockholders.

 

Section 4.2            Consummation of Proposed Transfer.

 

(a)           At least ten (10) days prior to the consummation of a Transfer by
a Transferring Stockholder and not before the earlier of (x) the end of the
Participation Period and (y) the receipt by the Transferring Stockholder of a
Participation Notice from the Tag-Along Stockholders, the Transferring
Stockholder shall provide written notice (a “Consummation Notice”) to each of
the Tag-Along Stockholders participating in the Transfer stating (i) the number
of Common Shares that such Tag-Along Stockholder will be entitled to sell to the
Named Third Party, and (ii) the date the Transfer will be consummated. At least
five (5) days prior to the date of such consummation, each Tag-Along Stockholder
participating in the Transfer shall deliver to the Transferring Stockholder (or
such other person as may be designated in writing by the Transferring
Stockholder) for Transfer to the Named Third Party one or more certificates,
properly endorsed for transfer (or evidence of delivery of uncertificated Common
Shares by book-entry and/or other evidence of the transfer of Common Shares),
which represent the number of Common Shares that such Tag-Along Stockholder is
entitled to sell as provided in the Consummation Notice.  The certificate(s) (or
evidence of delivery of uncertificated Common Shares) delivered to the
Transferring Stockholder (or the Transferring Stockholder’s designee) by the
Tag-Along Stockholders shall be transferred to the Named Third Party as part of
the consummation of the Transfer of Common Shares pursuant to the terms and
conditions specified in the Transfer Notice and the Consummation Notice.  Except
to the extent other arrangements are made between the Transferring Stockholder
and the Named Third Party for the delivery of proceeds directly to the Tag-Along
Stockholders, upon receipt of the proceeds of the Transfer, the Transferring
Stockholder shall promptly remit to each Tag-Along Stockholder that portion of
such proceeds to which such Tag-Along Stockholder is entitled by reason of such
Tag-Along Stockholder’s participation in such Transfer together with any stock
certificates for any shares not sold in the Transfer.

 

(b)           In connection with a Transfer pursuant to this Section 4, each
Stockholder shall be required to make representations and warranties regarding
the Common Shares that such Stockholder proposes to Transfer of a type
customarily made by similarly situated stockholders, including, but not limited
to, such Stockholder’s ownership of and authority to transfer such

 

6

--------------------------------------------------------------------------------


 

Common Shares, the absence of any liens or other encumbrances on such Common
Shares, and the compliance of such Transfer with the federal and state
securities laws and all other applicable laws and regulations; provided,
however, that each Tag-Along Stockholder shall enter into the same agreement or
agreements as the Transferring Stockholder with respect to the proposed
Transfer.

 

Section 4.3            Termination of Rights.  The rights and obligations set
forth in this Section 4 shall terminate automatically, without any action by any
Stockholder, on the Tag-Along Rights Termination Date.

 

SECTION 5.        MISCELLANEOUS

 

Section 5.1            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and it will not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one of such counterparts.  All counterparts
shall constitute one and the same instrument.  Each party may execute this
Agreement via a facsimile (or transmission of a .pdf file) of this Agreement. 
In addition, facsimile or .pdf signatures of authorized signatories of the
parties shall be valid and binding and delivery of a facsimile or .pdf signature
by any party shall constitute due execution and delivery of this Agreement.

 

Section 5.2            Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
regard to the choice of laws provisions thereof.

 

Section 5.3            Amendment; Waiver.  Any amendment hereto shall be in
writing and signed by all parties hereto.  No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.  The waiver by any party of the performance of any act
shall not operate as a waiver of the performance of any other act or an
identical act required to be performed at a later time.  Except as otherwise
provided herein, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.

 

Section 5.4            Entire Agreement. This Agreement constitutes the entire
agreement and supersede conflicting provisions set forth in all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

Section 5.5            Assignability. This Agreement and all of the provisions
hereof shall be binding upon, and shall be enforceable by and inure to the
benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns and any reference to a party
shall also be a reference to an heir, legal representative, successor or
permitted assign; provided, however, that this Agreement may not be assigned
(except by operation of law) by any party hereto without the prior written
consent of the other parties hereto, and any attempted assignment without such
consent shall be void and of no effect, except that the Company may assign its
rights and obligations hereunder to an Affiliate of the Company.  For the
avoidance of

 

7

--------------------------------------------------------------------------------


 

doubt, (i) any Person who is a Permitted Transferee shall be subject to the
terms of this Agreement, and (ii) any Person who receives Common Shares pursuant
to (A) a Transfer in compliance with Section 4 hereof or (B) an Exempt Transfer
shall not be subject to the terms of this Agreement.

 

Section 5.6            Titles.  The titles and captions of the sections,
subsections and paragraphs of this Agreement are included for convenience of
reference only and shall have no effect on the construction or meaning of this
Agreement.

 

Section 5.7            Third Party Beneficiary.  No provision of this Agreement
is intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, Affiliate,
stockholder, partner, member, director, officer or employee of any party hereto
or any other Person.  All provisions hereof shall be personal solely among the
parties to this Agreement.

 

Section 5.8            Severability.  If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto.  The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement to effect such replacement; provided, however,
that such replacement does not defeat the principal purpose of this Agreement.

 

Section 5.9            Interpretation. This Agreement shall be read and
construed in the English language.  As used in this Agreement, any reference to
the masculine, feminine or neuter gender shall include all genders, the plural
shall include the singular, and singular shall include the plural.  References
herein to a party or other Person include their respective successors and
assigns.  The words “include,” “includes” and “including” when used herein shall
be deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears.  Unless the context otherwise requires, references herein to
sections and subsections shall be deemed references to sections and subsections
of this Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular section,
subsection or provision hereof.  Except when used together with the word
“either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or.”  All references in this Agreement to “dollars” or “$” shall mean
United States dollars.  With regard to each and every term and condition of this
Agreement, the parties understand and agree that the same have or has been
mutually negotiated, prepared and drafted, and that if at any time the parties
desire or are required to interpret or construe any such term or condition or
any agreement or instrument subject thereto, no consideration shall be given to
the issue of which party actually prepared, drafted or requested any term or
condition of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 5.10          Equitable Remedies.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with the specific terms hereof or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any federal or state
court located in the State of Maryland (as to which the parties agree to submit
to jurisdiction for the purpose of such action), this being in addition to any
other remedy to which the parties are entitled under this Agreement; provided,
however, that nothing in this Agreement shall be construed to permit Column to
enforce the consummation of the Formation Transactions or the IPO Transactions.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

 

 

THE COMPANY:

 

 

 

Walker & Dunlop, Inc., a Maryland corporation

 

 

 

 

 

By:

/s/ William M. Walker

 

Name:

William M. Walker

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

COLUMN:

 

 

 

Column Guaranteed LLC

 

 

 

 

 

By:

/s/ Robert Wrzosek

 

Name:

Robert A. Wrzosek

 

Title:

Vice President

 

 

 

 

 

WALKER STOCKHOLDERS:

 

 

 

 

 

/s/ William M. Walker

 

William M. Walker

 

 

 

 

 

/s/ Mallory Walker

 

Mallory Walker

 

Signature Page to Stockholders Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

 

 

Common
Shares

 

 

 

 

 

William M. Walker

 

1,891,939

 

 

 

 

 

Mallory Walker

 

5,022,640

(2,189,307 immediately following the IPO)

 

 

 

 

 

Column Guaranteed LLC

 

5,289,937

 

 

--------------------------------------------------------------------------------